Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147434                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 147434
                                                                    COA: 313207
                                                                    Kalamazoo CC: 2012-000303-FC
  RODERIQUE LAREESE ROLARK,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 23, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARKMAN, J. (dissenting).

          I respectfully dissent and would grant leave to appeal to consider (a) whether the
  trial court clearly erred by determining that a document discovered in defendant’s prison
  cell, appearing to police to contain a detailed and first-hand confession by defendant of
  his involvement in a homicide for which he was then under investigation, was “intended
  for counsel” and therefore properly suppressed and (b) whether the Court of Appeals in
  its characterization of the scope of the attorney-client privilege in Michigan erroneously
  or inadvertently expanded the traditional understanding of the privilege to encompass
  communications intended for yet-unidentified attorneys. See Watson v Detroit Free
  Press, 248 Mich 237, 240 (1929) (stating that for the privilege to apply, “the relation of
  attorney and client must exist”); Devich v Dick, 177 Mich 173, 178 (1913) (stating that
  the defendant need not have formally retained an attorney for this privilege to exist, but
  he must have “‘consult[ed] with an attorney in his professional capacity, with the view to
  obtaining professional advice or assistance, and [if] the attorney voluntarily permits or
  acquiesces in such consultation, then the professional employment must be regarded as
  established’”) (citation omitted).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2014
           h0325
                                                                               Clerk